NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CHRISTY JOHNSON,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-1986
                                            )
NAPLES ESTATES LIMITED                      )
PARTNERSHIP, an Oregon limited              )
partnership,                                )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Donald E. Christopher of Baker Donelson
Bearman Caldwell & Berkowitz, PC,
Orlando, for Appellant.

Jody B. Gabel and J. Allen Bobo of Lutz,
Bobo & Telfair, P.A., Sarasota, for
Appellee.



PER CURIAM.

              Affirmed.

NORTHCUTT, BLACK, and SMITH, JJ., Concur.